Title: To Thomas Jefferson from John Barnes, 3 October 1797
From: Barnes, John
To: Jefferson, Thomas


                    
                        Sir
                        Philada: 3d: Octr: 1797.
                    
                    I am this Instant favoured with yours, 25th Ulto: and Note your Additional draft, to the Order of Messrs. C. Johnston & Co: for $650. as well $210. to the Credit of Mr. P. Lott.
                    Very fortunately, the inclosed pamphlett, (which you request,) was some few days since, left with me—in the state you find it. Mr. H—has assuredly, reduced his Consequence, to the most degrading and Contemptable point of view; And I am much pleased to find Mr. Monroe would not, humour his restless, unreasonable, and foolish Vanity, for under All circumstances, the several Gentlemens treatment towards him—was, throughout polite, and respectfull.
                    Such another piece of ridiculous folly: sure, never Man was guilty of—first, in Committing himself via his Dear—(dear indeed;) Maria; and than, to publish it, himself; as if, it were possible—by that means—to justify, his public Conduct, by a simple confession of his private ridiculous Amour, at the expence of both—his Reputation and future peace of mind; how it must, on Reflection, torture him, on poor Mrs. H. Account whose feelings on the Occasion—must be severely injured, if not expressed; how you came—(innocently) to be luged in—at the latter end of the fray, is yet to be explained; it seems, this poor Frauncis—to, whom you addressed the two letters in question—was met by Mr. H. on  the Battery New York, and questioned respecting his situation and Circumstances—and withal Asked, who was his friend, and if he stood in Need of Assistance—his look, and condition plainly evinced the supposition—and Mr. H. Afforded him—a present relief. In the course of conversation F—informed Mr. H. he had waited upon you—in Philada. and to confirm it, produced your two letters, and withal added your promise of employment (at least so he expressed himself to me). Mr. H—immediately requested the persual of them, with a promise of Returning them. Imprudently F. Assented—and they still rest, with Mr. H. And by this sorry Means made Use of to Grace—as he suppose, his ungracious defence. In pity to F—s immediate wants—(Rather—than his Merits) I could not but Assist him; After a short breakfast he left me, and I have not seen him since—nothing but his extreme want, and expectation of seeing a worthless Brother, of his Here—(Absent) brought him—at this Crisis—to Town—and it is—more than probable, he will pay you another Visit on your Return—to Philada. I intimated too him the improbability of your employing him—and added, the very imprudent disclosier, of your letters—to Mr. H. could not but displease you.
                    We are still in the same very Anxious and unhappy situation, respecting the fever—as when I last wrote you: favoured however, with some cool refreshing showers—have and will, I hope—damp the Rage—tho. not, effectualy destroy, the Cause—which frost alone, must subdue. Most respectfully, I am Sir, Your Obedt: Hbl servt:
                    
                        John Barnes
                    
                